Citation Nr: 0203844	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for a hearing loss 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied an evaluation in excess 
of 10 percent for hearing loss.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in February 2002.  The Board 
notes that additional evidence was submitted at the hearing.  
The veteran and his representative waived initial 
consideration by the RO.  Since the veteran had entered a 
waiver, the provisions of 20.19.9 are not prejudicial to his 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Regardless, waivers are no longer applicable pursuant to 67 
Fed. Reg. 3,099 (January 23, 2002) (to be codified as amended 
at 38 C. F. R. § 20.19.9).  A transcript of the hearing has 
been associated with the claims folder.  

In correspondence received in August 1998, the veteran 
indicated that he was seeking entitlement to service 
connection for numbness in the fingers and left leg.  This 
issue is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  Hearing loss disability is manifested by an average 
puretone threshold of 56 decibels on the right and 59 
decibels on the left. Discrimination ability is 88 percent 
correct on the right and 84 percent correct on the left.

2.  Hearing loss disability is also manifested by an average 
puretone threshold of 20 decibels on the right and 20 
decibels on the left at 1000 Hertz and 70 decibels in each 
ear at 2000 Hertz.  


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, hearing loss disability was no 
more than 10 percent disabling.  38 C.F.R. § 4.87 (1998), 
Diagnostic Code 6101.  

2.  As of June 10, 1999, the criteria for a 20 percent 
hearing loss disability have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.85, 4.86(b), 
Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran underwent a VA audiological evaluation in 
September 1998.  The pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
70
70
65
LEFT
20
70
70
75

Speech audiometry revealed a speech reception threshold of 56 
decibels on the right ear and 59 decibels on the left.  
Discrimination ability was 88 percent correct on the right 
and 84 percent correct on the left.  

On VA ear disease examination in September 1998, the veteran 
complained of missing communications in his environment.  The 
report of examination notes that he especially found 
telephone conversations, conversations with his children, and 
hearing the television, to be most difficult.  Physical 
examination revealed that both auricles were normal.  
External canals were noted to have minimal amount of wax, 
bilaterally.  Examination of the tympanic membranes revealed 
the right side to be normal in color and appearance.  The 
left tympanic membrane showed a very small scar on the 
posterior midportion of the eardrum.  Hearing loss was noted 
on audiogram, bilaterally.  There was no active ear disease.  

In his substantive appeal, VA Form 9, received in July 1999, 
the veteran indicated that he was unable to hear 
conversations with his family, as well as when he was out in 
public.  He stated that he was unable to hear anything with 
the presence of background noise.  

The veteran underwent a VA audiological evaluation in 
February 2001.  The pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
65
65
LEFT
25
70
70
70

Speech audiometry revealed a speech reception threshold of 54 
decibels on the right and 59 decibels on the left.  
Discrimination ability was 80 percent correct on the right 
and 78 percent correct on the left.  

At a personal hearing before the undersigned member of the 
Board in February 2002, the veteran testified that he was 
issued hearing aids in about 1999.  Transcript at 3 (February 
2002).  He indicated that without hearing aids, his hearing 
was worse.  Id. at 4.  The veteran's spouse stated that the 
veteran's hearing had gotten worse.  Id. at 5.  She indicated 
that feedback from use of hearing aids made the veteran 
nervous.  Id.   


Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second. The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness. The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids. 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 
and Diagnostic Codes 6100-6110 (1998).

Under new regulations, the title of Table VI, 38 C.F.R. 
§ 4.85, was changed from "Numeric Designations of Hearing 
Impairment"  (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  38 C.F.R. § 
4.85, effective June 10, 1999.  Moreover, Table VII reflects 
that hearing loss is now rated under a single Code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  Furthermore, the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under Section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies is 55 decibels or more, an evaluation could 
be based upon either Table VI or Table VIa, whichever results 
in a higher evaluation.  In addition, under section 4.86(b), 
when puretone threshold is 30 dB or less at 1000 Hertz, and 
is 70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VIa, whichever results in 
a higher evaluation.  38 C.F.R. § 4.86 (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the January 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the June 1999 statement of the case and the 
December 2001 supplemental statement of the case.  The Board 
concludes that the discussions in the January 1999, as well 
as in the statement and supplemental statements of the case, 
which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The Board 
finds that there is adequate evidence of record to decide the 
claim, to include the September 1998 and February 2001 VA 
examination reports.  38 C.F.R. § 3.326.  The veteran has not 
identified any available unobtained evidence that might aid 
his 
claim.  The Board notes that the veteran was afforded an 
opportunity to present evidence and argument in support of 
his claim, and did so at the Board hearing in February 2002.  
The veteran submitted additional evidence at the hearing.  
The actions of the Board member at the hearing complied with 
38 C.F.R. § 3.103.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that because the veteran's claim 
was filed before the regulatory change occurred, he would be 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
veteran's right and left ear hearing loss is of such a nature 
as to warrant consideration as an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86(b) (2001) under the 
revised criteria.  However, the effective date of a grant 
based upon a change in the regulation may be no earlier than 
the effective date of the regulation.  This means, a benefit 
is in part granted and in part denied, not because of a 
change in facts, but a change in regulation.  In essence, a 
staged rating.

4.86(b) Criteria

On VA examination in September 1998 puretone threshold was on 
the right and left was 20 decibels at 1000 Hertz and 70 
decibels at 2000 Hertz.  Consequently, an evaluation may be 
based either upon Table VI or Table VIa, whichever results in 
a higher evaluation.  38 C.F.R. § 4.86(b) (2001).  Based on 
Table VIa, this constitutes level IV hearing on the right and 
left.  Elevating this to the next higher designation as 
authorized by 38 C.F.R. §  4.86(b) results in level V hearing 
on the right and level V hearing on the left.  When both ears 
are service connected, Level V hearing in one ear combined 
with Level V hearing in the other ear warrants a 20 percent 
evaluation.  38 C.F.R. § 4.86(b), Diagnostic Code 6100.  The 
Board notes that the RO did not consider 38 C.F.R. § 4.86.  
However, insofar as a higher evaluation has been granted 
under 38 C.F.R. § 4.86(b), the Board finds that no prejudice 
resulted to the veteran.  The veteran argued that he had 
circumstances that did not accurately reflect his particular 
disability and the change in regulation recognizes his form 
of argument.

The Board recognizes that the 2001 VA examination would not 
necessarily support a 20 percent evaluation under any theory.  
However, the Board is unconvinced that the veteran's hearing 
loss disability has improved since the September 1998 VA 
examination, regardless of which method of evaluation has 
been employed.  Resolving doubt in favor of the veteran, 
particularly in light of the credible testimony presented at 
the hearing, we find that a 20 percent evaluation for hearing 
loss disability is warranted.  

Traditional Criteria

The Board notes that the veteran presented credible testimony 
at the hearing.  However, the assignment of a disability 
rating for hearing loss disability is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  The Board has 
considered all the probative VA examinations during the 
appeal period.  In February 2001 an examination showed an 
average puretone threshold of 54 decibels on the right and 59 
decibels on the left.  Discrimination ability was 80 percent 
correct on the right and 78 percent correct on the left.  
Those results constitute Level IV hearing on the right and 
Level IV hearing on the left.  See 38 C.F.R. § 4.85 (2001); 
38 C.F.R. § 4.87 (2001).  When combined, the result is a 10 
percent disability evaluation.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Similarly, the combination of puretones and 
discrimination ability on the 1998 VA examination would 
result in no more than a 10 percent evaluation.  Therefore, 
based on the traditional method of evaluation, the 
preponderance of the evidence would be against the claim and 
there would be no doubt to be resolved.  The Board again 
notes that the 20 percent evaluation is based on the 
alternate theory of entitlement under 38 C.F.R. § 4.86.

The Board notes that the RO only considered the old criteria 
in the January 1999 rating decision that denied an evaluation 
in excess of 10 percent for hearing loss, and the June 1999 
statement of the case and the December 2001 supplemental 
statement of the case failed to include the new rating 
criteria.  Therefore, the veteran and his representative were 
not given notice of the new regulations and did not have an 
opportunity to submit evidence and argument related to the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, a remand is not necessary in this case 
because this decision is favorable to the veteran and no 
prejudice results to him by the Board's consideration of the 
new rating criteria.

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that hearing loss has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  


ORDER

Prior to June 10, 1999, hearing loss disability was 10 
percent disabling.  

As of June 10, 1999, a hearing loss disability evaluation of 
20 percent is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

